DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to barcode registration product and verification. 
Claims 1-30 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-30 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 11 and 21 recite receiving barcode (information) and product information, updating database, receiving barcode and verifying the barcode using the database.
The limitation of receiving, updating and verifying covers Mental Process. That is, other than reciting a processor, nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to collected user data and verifying received data against the collected data but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for receiving and updating data and verifying. The claims as a whole merely describe how to generally apply the concept of verifying data. The server (processor or computer) in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving data, storing and verifying data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and comparing data. These are limitations toward receiving/obtaining data (gathering data) and identifying data. Receiving and storing data and comparing received data against stored data is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10, 12-20 and 22-30 merely add further details (i.e., receiving, determining, authenticating (verifying), sending (notifying)) of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-10, 12-20, and 22-30, are patent ineligible. Hence, claims 1-30 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Authenticated UPC Registration Directory (waybackmachine 2017) hereinafter Authenticated UPC in view of Pitzel (US 10,872,366 B1).
Claims 1, 11, 21:
Authenticated UPC teaches receive a first barcode associated with a product and proof of ownership of the barcode from a vendor that owns the barcode; (registering an organization as “general member”, as one who has purchased a number from someone other than UCC or GS1) or “Prefix Owner” one who owns a prefix issued by either UCC or GS1)(to register a number owners will be charged per number … prefix owner will be charged to register their item numbers or numbers they have sold);
receive product information related to the product (under the search product, information such as product name, UPC number is entered (that implies that product information and UPC number where entered during registration) 
receive a list of approved vendors who can sell the product (registered seller or resellers list);
update a master database with the first barcode, proof of ownership, product information,
and list of approved vendors (Registration directory updates the databased with every time a merchant is registered);
receive a second barcode; and verify the legitimacy of the second barcode using the master database (see under verify the legitimacy of a UPC number).
Authenticated UPC teaches receiving a barcode number but failed to explicitly teach receiving a scan of the UPC number. 
Pitzel teaches receive a scan of a second barcode; and verify the legitimacy of the second barcode using the master database (the retailer may wish to verify that UPC is valid by evaluating the UPC code duplicate use) (see col. 2 lines 15-33, col. 4 line 54 to col. 5 line 67).
	It would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to receive a scan of the code in verification of the UPC in Authenticated UPC in order to easily receive the code, by any input means, for verification the code. 

Claims 3, 4, 13, 14, 23, 24:
Pitzel teaches the processor receive a first set of images of the product; receive a second set of images of the product; and authenticate the product based on the first and second set of images authenticate the product using computer vision algorithms and a model of the product built using the first set of images; (including an optical recognition module to optically recognize an image of UPC and compare the product information against the image) (see col. 10 line 53 to col. 11 line 19).
Claims 5-10, 15-20, 25-30: 
Authenticated UPC/Pitzel teaches send a notification (displaying) to a consumer or merchant or vendor (any individual who use the site) when the second barcode is verified or not or authenticated or not (verifying the legitimacy of a UPC number)(Pitzel col. 9 lines 9-27)

Claims 2, 5, 7, 9, 12, 15, 17, 19, 22, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Authenticated UPC Registration Directory (waybackmachine 2017) herein after Authenticated UPC in view of Pitzel (US 10,872,366 B1) further in view of Shah et al. (US 2017/0193525 A1).
Claims 2, 12, 22:
Authenticated UPC failed to teach receive location information; determine a second vendor associated with the location information; and verify whether the second vendor is authorized to sell the product based on the location information and using the master database.  
Shah teaches a system for determining counterfeit product by scanning a product barcode, determining location from the customer device scanning the product code and verifying the vendor is an authored to sell the product (genuine product (see [0014], [0043]-[0045], [0066]-[0070]). It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to incorporate Shah’s verification system in Authenticated UPC in order to verify whether a product is genuine or counterfeit.  
Claims 5, 7, 9, 15, 17, 19, 25, 27, 29:
Shah also teaches notifying (displaying) to a consumer when the second vendor or code is verified or not (whether a code scanned or entered is valid) (see  [0014], [0043]-[0045], [0066]-[0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688